Title: From John Adams to François Adriaan Van der Kemp, 14 December 1802
From: Adams, John
To: Van der Kemp, François Adriaan




Dear Sir
Quincy Dec. 14. 1802

"Il ne vaut pas un sou d’etre votre ami" Said Count Sarsofield to me, on day in London.—Upon a curious occasion which I will explain to you another time. Mean while I believe you will find that he estimated my Friendship at as much as it was worth. My Correspondence is not worth one groat. I am more occupied in gathering Seeds and preparing Fields than you are if I may judge by the fruits of your Leisure hours. mine produce nothing: yours a great harvest.—I hope your Correspondent in Philadelphia will succeed. I despair of success in Boston. I have no Connection or Acquaintance, with any of the Printers Booksellers Editors or Writers in Boston. Grave Writings on Government will not sell, in America or any other Country. You speak of the Number of Washingtons admirers increasing.! That Number ought to be the Number of People in America, and incapable of increase or decrease.
I shall answer all your sympathies with me, by an Anecdote The Dialogue I shall give you in French will be barbarous in point of Language, but perfectly accurate in sense and Substance. The Phraseology as correct as I can recollect.
Returning to Paris from Holland in 1784, I was invited with my Wife and Daughter to dine with the Baron De Stael, Ambassador from Sweden. I was the first of the Corps diplomatique who arrived.—The Ambassador was Shewing me a Superb Portrait of the king his Master, when Mr Deodati Ambassador from the Elector of Saxony came in. After Compliments to De Stael, Diodati turned to me, whom he had known several years before, and the following Dialogue ensued. Diodati. Eh bien! Monsieur Adams! Vous etes un Republicain a ce que Je crois. Adams. Vous avez raison Monsieur L’Ambassadeur, J’ai l’honneur d’etre un Republicain. Deodati. Et votre vos Compatriots sont Republicains, & votre Gouvernement est Republicain. Adams. Certainement—Mes Compatriots Sont Republicains et notre Governement est Republicain. Deodati. Et vous avez fait votre Patrie and votre Governement Republicain. Adams. Point du tout! Monsieur. Ma Patrie et son Governement ont été Republicain depuis leur origin, et long temps avant mon Existence. Deodati. Eh bien! Vous avez fait votre Patrie bien celebre. Vous l’avez fait independent—Vous avez fait un traite etonant avec La Holland—Vous avez fait un Paix merveilleux, avec L’Angleterre Vous avez fait reconnaitre votre independence &c &c Adams. Pardonnez moi, Monsieur, vous etres etes trop honnête—vous me fait beaucoup trop d honneur. Je n’ai point de pretensions d’avoir fait toutes ces grandes choses. J’ai jouée un Roll quelleconque dans quelques unes de ces affairs. Mais— Diodati. Mais! fort bien! Je vous dirai le recompence que vous tirerez de tout ce que vous avez fait. Adams Je serai bien aise d’entendre vos vos pronostications sur ma destin Diodati. Votre fortune sera celle de tous les Republicains. D’Aristote de Phocion, De Miltiade, De Scipion &c &c &c Adams. Je le crois bien! Diodati Vous le croyez? Adams Oui. Diodati. Vous trouverez tout l’Ingratitude, l’Injustice, &c des Autres Republicans Adams Je l’attend—Et Jay toujours Je lay toujours attendu! Deodati. vous serez maltratee—meprisée, hai, persecutee. Adams. Je nay point de doubt dout, de tout cela. C’est dans la nature des choses. Diodati. Il faut que votre virtue soit bien heroic, ou bien stoicien de faire toutes ces choses, avec les yeux ouverts, pour un tell Salaire. 
So much for Diodati and his warning voice. If I had read Jacques le Fataliste et Son Maitre, execrable as the book is I should have added C’etoit ecrit en haut—dans le grand rouleau, but the Conversation on that Topic ended there.—And although Deotati’s prophecy has been fullfilled I repent not.—I did what I thought my Duty. And must do the same again in similiar Circumstances.
La Harpe is at the head of the Lyceum—He translated Philoctete. He wrote the Coronation of Voltaire by the nine Muses &c &c He is become a Christian and an Enemy to Anarchy. But I hear he is forbidden lately to come within five miles of Paris.
Steuart has taken a portrait of me, and intends I suppose to have it engraved. In that case—But nothing can be depended on. His Health and Motions are so precarious. This is a Bagatelle. I cant be serious about it.
You will be disappointed in your Scienza della legislatura. I have seen it.— It is good for nothing, as I believe.
I am as usual your very humble servant and / well wisher John Adams



   In the failure of my Sons Election to Congress I rejoiced. He was compelled by imeasurable sollicitations to withhold his Refusal to be a Candidate and was put up, against his Inclination as well as mine. He knew as well as I he could do no good in these times. And his Sacrifice must have been very great as well as mine.
